United States Court of Appeals
                        For the First Circuit
No. 12-1952

              ONE AND KEN VALLEY HOUSING GROUP, ET AL.,

                       Plaintiffs, Appellants,

                                  v.

                    MAINE STATE HOUSING AUTHORITY,

              Defendant/Third-Party Plaintiff, Appellee,

                                  v.

     SHAUN DONOVAN, Secretary, U.S. Department of Housing &
                       Urban Development,

                   Third Party Defendant, Appellee.


                                ERRATA

     The opinion of this Court issued on May 14, 2013, should be

amended as follows:



     On page 17, line 5-6, "Boyle v. United Techs. Corp. 487 U.S.

500, 507 (1988)" should be changed to "Boyle v. United Techs Corp.,

487 U.S. 500, 507 (1988)."

     On page 17, line 11, "Corr. Servs. Corp., 534 U.S. at 74 n.6"

should be changed to "Corr. Servs. Corp. v. Malesko, 534 U.S. 61,

74 n.6 (2001)."